I respectfully dissent from the majority's opinion which found that the trial court improperly denied the appellant's motion to suppress. The record *Page 273 
indicates that the appellant voluntarily consented to the search of his briefcase. Voluntary consent, absent duress or coercion, provides a valid basis for a lawful search. Cf. Schneckloth v.Bustamonte (1973), 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854;State v. Austin (1976), 52 Ohio App.2d 59, 6 O.O.3d 43,368 N.E.2d 59.
Thus, I would affirm the judgment of the trial court.